DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 05/21/2020 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).



Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1. Claim(s) 1-8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 20120206527 to Leighton et al. (hereinafter “Leighton”).
With respect to claim 1, Leighton discloses a printing apparatus (FIG. 1) comprising: a transport section that transports a medium in a first direction (60 FIG. 1); a discharge section that discharges a liquid to the medium transported by the transport section (14 FIG. 1); and a heater that is provided downstream of the discharge section in the first direction (100 FIG. 1), and heats the medium (100 FIG. 1), wherein the heater includes a ceramic substrate (282 FIG. 4), a heat generating resistor provided on the ceramic substrate (244C FIG. 4), and a protection section that protects the heat generating resistor (292 FIG. 4).
However, Leighton also discloses epoxy to bond the heating element to the ceramic substrate and the glass protector. At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the resistor is provided on the ceramic substrate even with the epoxy used to bong the resistor. The motivation for doing so would have been to better attach the resistor to the substrate.  (FIG. 4 of Leighton).
With respect to claim 2, Leighton discloses wherein the heat generating resistor is formed of a non-metal (244C FIG. 4 [0038]).
claim 3, Leighton discloses wherein the heat generating resistor is a carbon wire (244C FIG. 4 [0038] Additionally, using carbon as a resistor was well known and common practice in the art at the time of the invention. For an example See U.S. Patent Publication No. 20050078129 to Ahlvin et al. discloses carbon resistor. See FIG. 3 [0027]).
With respect to claim 4, Leighton discloses wherein the protection section is formed of glass (292 FIG. 4).
With respect to claim 5, Leighton discloses wherein the liquid has a higher reactivity to a metal compared to aqueous ink ([0002] Additionally, the attributes of the liquid does not provide patentability to the apparatus.).
With respect to claim 6, Leighton discloses wherein the heater heats the medium at a temperature of 100 degrees or higher and 250 degrees or lower (100 [0022]-[0045]).
With respect to claim 7, Leighton discloses wherein the heater heats the medium at a temperature that corresponds to a type of the medium (100 [0022]-[0045]).
With respect to claim 8, Leighton discloses wherein the heater heats the medium at a temperature that corresponds to a type of the liquid discharged to the medium (100 [0022]-[0045]).


Conclusion
The prior art made of record, whether or not relied upon, is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 20050078129 to Ahlvin et al. discloses carbon resistor. See FIG. 3 [0027]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRADLEY W THIES/Primary Examiner, Art Unit 2853